Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 of H. Song et al., US 16/994,957 (Sep. 25, 2019) are pending.  Claims 16-20 to the non-elected invention of Group (II) stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  Claims 1-15 have been examined on the merits and are rejected.

Election/Restrictions 

Applicant's election of Group (I) (claims 1-15), without traverse in the Reply to Restriction Requirement filed on July 11, 2022, is acknowledged.  Claims 16-20 to the non-elected inventions of Group (II) stands withdrawn from consideration pursuant to 37 CFR 1.142(b).  In view of the foregoing, the restriction requirement is made FINAL.  

Pursuant to the Election of Species Requirement Applicant elects species of Formula 5 (see specification pages 13 and 34 for structure).  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Applicant indicates that claims 1-3, 6, 7 and 9-15 read on the elected species.  The elected species was searched and determined to be free of the art of record.  Pursuant to MPEP § 803.02, the search was extended to the full scope of Markush formulae of claim 1, 3, and 5, which were also determined to be free of the art of record.  Accordingly, the election of species requirement is maintained as provisional.  No claims of the elected group are provisionally withdrawn from consideration pursuant to 37 CFR 1.142(b) as not reading on the elected species.  See, MPEP § 803.02.  

Claim Objections

Claim Objections -- Parentheticals

Claims 10-12 are objected to one the grounds that it should be amended remove the parentheticals (pKa) (PAG); and correct dependent claims accordingly.  While Applicant may intend that the parenthetical phrases designate shorthand references, they are superfluous and better practice is to amend so as to remove the parentheticals to avoide confusion as to whether Applicant improperly intends preferences within the claim.  See MPEP § 2173.05(d).  A similar issue is present in the non-elected group (claims 16-20) with respect to (pKa), (PAG), (IC) and (EUV).  

Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Pursuant to 35 U.S.C. 112, the claim must apprise one of ordinary skill in the art of its scope so as to provide clear warning to others as to what constitutes infringement. MPEP 2173.02(II); Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000).  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.  MPEP § 2173.05(a).  

The Structural Representation “—*” Is Unclear Within the Context of Claims 3, 5, 8, and 14

Claims 3, 5, 8, and 14 are rejected under 35 U.S.C. 112(b) as indefinite on the grounds that the structural representation of “—*” is unclear with respect to whether it is limited to a two-electron bond or further comprises a carbon atom.  The rejection is explained with respect to claim 3 and the reasoning is applied to claims 5, 8, and 14.  

Claim 1 recites:

“Ra is a C5 to C40 substituted or unsubstituted cyclic hydrocarbon group including1 at least one nitrogen atom”.  

Dependent claim 3 then designates the point of attachment of the Ra ring with “ring—* . . . wherein * indicates a bonding site”.  The issue is whether the claim 3 structural recitation of “ring—*” should be interpreted to include a carbon atom within “—*”.  That is, for example, if Ra is chosen as the tenth-listed claim 3 group, then should the chemical formula be represented as A or B below?


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The specification does not provide specific guidance in this regard.   

Facially or under a plain meaning interpretation, the claim 3 structures of “ring—*” include a carbon atom within “—*” based on the accepted shorthand nomenclature that carbon atoms are traditionally left unlabeled (i.e., structure A is intended).   J. Brecher, Graphical Representation Standards for Chemical Structure Diagrams (IUPAC Recommendations 2008), 80 Pure Appl. Chem. 277-410 (2008) (see page 300 “GR-2.1.2 Labeling of carbon atoms”; see also Brecher at page 396 (“[w]hen a structural fragment is drawn with explicit bonds, the location of its attachment point should be shown explicitly. The attachment point should not be implied simply by the absence of a hydrogen atom on a drawn structure”)).  However, such plain meaning interpretation would exclude the elected species from claim 3, as well number other species exemplified in the specification.  And Applicant has argued in the “Response to Restriction and Election Requirement” that claim 3 reads on the elected species.  Thus  prosecution creates the ambiguity.  

Claim 3 is therefore indefinite because there are two different structural interpretations (i.e., the plain meaning versus Applicant’s interpretation in the Reply) respecting the point of attachment (“ring—*” ) of the Ra groups.  

Claims 5, 8, and 14 are rejected for the same reasons.  

The Meaning of the Claim Terms “Exposed” and “Unexposed State” Is Unclear

Claim 1 and dependent claims (2-15) are rejected under 35 U.S.C. 112(b) as indefinite on the grounds that the terms “exposure” and “exposed state” are unclear with the claim context.   

Claim 1 recites the functional limitation of:

which generates acid upon exposure and acts as a quenching base that neutralizes acid in an unexposed state

However, claim 1 does not recite what the “exposure” is.  The specification teaches that the “photo-decomposable compound may generate acid when exposed to active radiation”.  Specification at page 5, [0023] (emphasis added).  However, specific embodiments of the specification cannot be imported into the claims, particularly where the subject claim limitation is broader than the embodiment.  MPEP § 2111.01(II).  As claim 1 does not constrain/define the terms “exposure” or “exposed state” one of skill in the art does not know what conditions of exposure are required to effect the subject functional recitation.   Stated differently, one of skill has no defined meaning of “exposure” to test whether a particular compound infringes/meets this functional limitation of claim 1.  This rejection may be overcome by more clearly defining the terms within the claim itself.  Alternatively, this rejection can be overcome by amending claim 1 as follows:

A photo-decomposable compound

because this recitation does not appear necessary to differentiate over the art of record.  

Claims 10, 11, and 12 are rejected for the same reasons.  

Claim Rejections - 35 USC § 112(d)

The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Failure to Limit a Base Claim

Claims 3 and 14 are rejected under 35 U.S.C. 112(d) as being in improper dependent form for failing to further limit the subject matter of the claim upon which they depend. See 608.01(n)(III) (“the test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed”).  

Claim 3 is in improper dependent form because the claim 3 recitation “wherein Ra is . . . ” provides for Ra groups that are not encompassed by the claim 1 recitation of:

“Ra is a C5 to C40 substituted or unsubstituted cyclic hydrocarbon group including2 at least one nitrogen atom”.  

As a first rejection grounds, a number of the claim 3 “substituted or unsubstituted cyclic hydrocarbon groups” (Ra) do not have at least 5 carbon atoms and therefore do not fall with the scope of claim 1.  Claim 3 is therefore broader than claim 1 in this respect and thus fails to further limit claim 1.  

As second grounds for a § 112(d) rejection, the following claim 3 Ra groups do not meet Ra as it is defined in claim 1 because they are not a “substituted or unsubstituted cyclic hydrocarbon group including at least one nitrogen atom” that is bonded to the O atom of Formula 1.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


This is because the above claim 3 Ra groups require at least one carbon atom between the “C5 to C40 substituted or unsubstituted cyclic . . .group . . .” and the O atom of Formula 1 (see the § 112(b) rejection above).  However, the structural representation of Formula 1 (claim 1) does not account for such extra carbon atoms.  

Note that this extra carbon atom cannot be reasonably interpreted as a substituent (thereby meeting the claim 1 recitation of “C5 to C40 substituted . . .  cyclic hydrocarbon group . . . ”) for the following reasons.  The standard definition of “substituent” or “substituted” when defining claimed Markush groups is that one or more available hydrogen atoms are replaced with a substituent group.  International Union of Pure and Applied Chemistry, Compendium of Chemical Terminology (IUPAC), Gold Book, page 1474 of 1622 (2012) (“Gold Book”).  This definition is used consistently in the patent literature.  See e.g., US 20160185798 [0049]; US 20120059015 [0070]; US 20100317630 [0048].  The specification does not provide any guidance or alternative interpretation regarding the meanings of “substituted” or “substituent”.  

As such, the three above-depicted groups of dependent claim 3 fail to limit base claim 1.  608.01(n)(III).  

Claim 14 (dependent upon claim 11) is rejected for the same reasons.  

Subject Matter Free of the Art of Record

Claims 1-15 are free of the art of record.  The closest prior art of record is S. Yamaguchi et al., US 8,460,851 (2013) (“Yamaguchi”).  Yamaguchi discloses that salts represented by formula (I) are useful as acid generators in semiconductor microfabrication.  Yamaguchi at col. 1.  Yamaguchi discloses narrower subgenera of formula (I).  Yamaguchi at cols. 6-10.  Yamaguchi further discloses species of formula (I).  Yamaguchi at col. 26 et seq.  For example, Yamaguchi discloses the following compound which is representative of the closest disclosed species.  


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


This compound differs from the claimed compounds at least in that it is missing current claim variable Ya.  Applicant’s claims are not anticipated (35 U.S.C. § 102) nor obvious (35 U.S.C. § 103) because while the cited art arguable motivates one of ordinary skill in the art to select the above-depicted prior art compound for further development, there is not sufficient motivation to structurally modify so as to arrive at an instantly claimed compound, with a reasonable likelihood of success that the resulting compound would have improved or similar properties. MPEP § 2144.09; MPEP § 2143(E), Example 4 (citing Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 83 USPQ2d 1169 (Fed. Cir. 2007)); see also Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 1357 (Fed. Cir. 2007) (“[t]hus, in cases involving new chemical compounds, it remains necessary to identify some reason that would have led a chemist to modify a known compound in a particular manner to establish prima facie obviousness of a new claimed compound”).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The underlined term “including” is interpreted as open-ended.   MPEP § 2111.03(I).  
        2 The underlined term “including” is interpreted as open-ended.   MPEP § 2111.03(I).